Title: From George Washington to Brigadier General Henry Knox, 18 December 1778
From: Washington, George
To: Knox, Henry


  
    Dr sir.
    Head Qrs [Middlebrook, N.J.] Decr 18th 1778
  
  You will perceive by the inclosed Letter—Commission & Resolution, that Congress have given Lieut. Colo. Stevens an actual  
    
    
    
    command in the Artillery. He is to join Colo. Lamb’s Regiment in the room of Lt Colonel Oswald resigned. After reading the Letter you will be pleased to seal it and give the necessary Orders on your part. I am Dr sir Yr Most Obedt sevt

  G. Washington

